DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and/or 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/802,169, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 48-64 are not entitled to the benefit of the prior application. See, for example, MPEP 2163.01. 
From a careful review of the disclosure, it is clear that the disclosure presents two distinct embodiments: embodiment 402 where the base is placed on a carriage, oriented with end 204a of the base downward into the carriage (end 204b facing upward), and the carriage is transported through various stations as components are assembled to the base on the carriage; and embodiment 402’ where the base is consistently gripped at end 204a via various robots in a position “inverted” relative to embodiment 402 (end 204a faces up), and the base is brought downwardly onto the various components to form the assembly. Embodiment 402’ does not employ a carriage, while embodiment 402 only employs grippers to remove the workpiece from the carriage at certain points, such as to apply sealant (paragraph 172 of published application 15/802,169) or to perform inspection (paragraph 295), which does not constitute two separate steps of grasping and assembly of components as claimed.
Claim 48 appears to be conflating the methods of both embodiments 402 and 402’ into a new method that is unsupported by the parent disclosure(s). There is no disclosed method which loads a base onto a carriage (such as with embodiment 402), transports the base to a substation, and then grasps the base with a gripper to remove it from the carriage and engage the base (as with embodiment 402’) into contact with at least one component to couple the base thereto, followed by a secondary grasping and engagement of the base with other components. While the disclosure includes “catch-all” language for generally providing combinations of various aspects of the disclosure (e.g. paragraphs 282, 333, 340), the claimed invention requires more than merely combining or swapping elements of the embodiments 402 and 402’.
The disclosure as originally filed generally lacks the infrastructure necessary to, for example, grip the base held in the carriage and invert it such that somehow the end 204a would be presented to the other components of the assembly. The gripping robots as disclosed are only currently configured to grip bases 204 which are already oriented as required (i.e. with end 204a upward — paragraphs 230), whereas the carriages are designed to hold the bases 204 with their ends 204a facing downward (paragraph 295). It would require additional steps and/or equipment in order to grip a base positioned on a carriage as disclosed at its end 204b, invert it, grip its end 204a as required for use of the robots, and then proceeded with assembly via downward movement of the base as in embodiment 402’. Even if the necessary modifications would have been obvious to one of ordinary skill, the simple fact is that the disclosure lacks written support therefore. A description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. See Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405. A general “catch-all statement is insufficient to remedy this without more. Thus, the specification does not “[convey] with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed”. Vas-Cath, Inc., 985 F.2d at 1563-64, 19 USPQ2d at 1117.
Applicant has cited paragraphs 21, 22, 160-162, 230, 238, and 321 of the parent application in support of the preliminary amendments filed 7/6/2021. However, these paragraphs fail to provide adequate disclosure of the claimed invention. For example, paragraphs 21-22 and 230 relate to the second embodiment 402’ (see paragraphs 227-228).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 49, 53, 56-60, 62 are objected to because of the following informalities:
Claim 49 recites “a carriage” in line 1. While it appears that Applicant is merely referring verbatim to the step of claim 1, the examiner submits that it would be better form to recite --the cartridge-- as it has already been established, to avoid confusion.
Claims 53, 56-60, and 62 each recite “a first respective stationary position”. Similar to claim 49 above, the examiner recommends amending this to recite --the first respective stationary position-- as it has already been established, to avoid confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48, 50-52, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collet et al. (U.S. PGPub 2017/0311644).
It is noted that Collet et al. constitutes prior art in view of the denial of priority benefits as discussed above.
Claim 48: Collet discloses a method for assembling a cartridge (300 - Fig. 3) for an aerosol delivery device (e.g. title), comprising: loading a base (302 and/or a partially assembled cartridge comprising the base 302, see below) onto a carriage (e.g. transfer carriage 512b); providing a plurality of components (as shown in Fig. 3) configured to engage the base, the components being provided at one or more assembly substations (various substations 502a-i as shown in Fig. 5, where for example control components and flow director assemblies are located at 502a, atomizers at 502b, outer bodies at 502d, reservoir substrates at 502e, and mouthpieces at 502g); transporting the base to a first assembly substation (e.g. station 502d - paragraph 151-152) configured to hold at least one component of the plurality of components (e.g. reservoir substrates); grasping the base with a gripper (636, 646) to remove the base from the carriage (paragraph 170); engaging the base (as part of the partial assembly) with the at least one component provided at the first assembly substation (i.e. the reservoir substrate - paragraphs 170-175); transporting the base to a second assembly substation (e.g. 502g - paragraph 155) configured to hold at least one other component of the plurality of components (mouthpiece); grasping the base (as part of the partial assembly) with a second gripper to orient the base relative to the second substation (using transfer robots between stations as described in paragraph 140, i.e. the base would be oriented by the gripper by placing it into the respective carriage associated with that station); and engaging the base with the at least one other component of the plurality of components (i.e. assembling the mouthpiece).
Claim 50: Grasping the base (i.e. the base as the partial assembly) comprises engaging an attachment end of the base, wherein the attachment end is configured to engage a control body (in paragraph 170, the gripper grips the assembly/base at the flow director 308, which is on the same side as the control components according to Fig. 3 and thus may be considered an “attachment end” of the base).
Claims 51-52: Engaging the base (i.e. the base as the partial assembly) with the at least one component comprises directing the base downwardly into contact with the at least one component provided in a first respective stationary position to couple the base thereto (at the station 502d, the base assembly is directed downwardly into the carriage to assemble it to the reservoir substrate - paragraph 174).
Claim 61: Collet further provides a controller (417) having a processor and memory device, the controller including program code instructions that are configured to execute the steps of claim 48 (paragraphs 128 and 283; Fig. 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Collet et al.
Collet does not disclose that loading the base onto a carriage (i.e. transfer carriage 512b)  comprises clamping the base to the carriage. It is unclear whether carriage 512b has a clamp. However, other carriages of the system include clamps (for example, paragraph 160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have clamped the base into the carriage 512b, for example, in order to have ensured the partially-assembled cartridge does not fall over or out of the carriage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,856,570 (‘570) in view of Collet.
Claim 48 essentially differs from that of ‘570 in the loading of the base onto a carriage, providing one or more assembly substations, and removing the base from the carriage with the gripper. However, Collet teaches a similar process of assembling a cartridge for an aerosol delivery device herein a base is loaded onto a carriage (e.g. 512b) and subsequently removed therefrom (e.g. paragraphs 151-152 and 170-175). Parts are also provided at various substations (various substations 502a-i as shown in Fig. 5, where for example control components and flow director assemblies are located at 502a, atomizers at 502b, outer bodies at 502d, reservoir substrates at 502e, and mouthpieces at 502g). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have loaded and removed the base from a carriage and provided parts at various substations as taught by Collet in order to have aided the automated manufacture of the cartridge assembly.
Regarding claim 49, Collet does not necessarily disclose that loading the base onto a carriage (i.e. transfer carriage 512b)  comprises clamping the base to the carriage. However, other carriages of the system include clamps (for example, paragraph 160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have clamped the base into the carriage 512b, for example, in order to have ensured the partially-assembled cartridge does not fall over or out of the carriage.
Claims 50-64 are otherwise substantially anticipated by claims 1-15 of ‘570.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726